Allowable Subject Matter


	The following notice of allowance is in response to the amendment received on December 10, 2021.  

	Examiner’s statement of reasons for allowance for Claims 1-10 and 12 are stated below.

The following is an examiner's statement of reasons for allowance: See Applicant's arguments filed on December 10, 2021 to the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Regarding independent Claim 1; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “apply a machine learned parameter to distance information that is a distance between a plurality of preset skeleton points among the plurality of skeleton points specified by the skeleton point coordinates and angle information that is an angle of a skeleton line obtained by connecting the plurality of the skeleton points specified by the skeleton point coordinates with respect to a reference line to estimate a front coordinate in the two-dimensional coordinate system that is an arrangement of the plurality of skeleton points whose positions were acquired by capturing the image when the occupant is viewed from front; and determine a physique of the occupant based on the estimated front coordinate” in combination with the other limitations of the independent claim.
The dependent claims are allowable due to its dependence to the independent claim. 

The dependent claim is allowable due to its dependence to the independent claim. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING Y HON/Primary Examiner, Art Unit 2666